Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 1, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  150906(73)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 150906
  v                                                                 COA: 314337
                                                                    St. Joseph CC: 12-017690-FH
  MICHAEL ANDREW RADANDT,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  to file his reply brief on appeal is GRANTED. The reply brief will be accepted as timely
  filed if submitted on or before December 8, 2015.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 1, 2015
                                                                               Clerk